      Case 2:20-cv-00859-TS-DAO Document 4-1 Filed 12/08/20 PageID.45 Page 1 of 2




                   UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                          APPLICATION FOR PRO HAC VICE ADMISSION

                                       CONTACT INFORMATION

 Local Counsel:                      Douglas C. Smith
 Firm:                               Lewis Brisbois Bisgaard & Smith, LLP
 Address:                            6550 South Millrock Drive, Suite 200
                                     Salt Lake City, UT 84121

 Telephone:                          (801) 251-7341
 Email:                              Douglas.Smith@lewisbrisbois.com


 Pro Hac Vice Applicant:             Steven C. Sereboff
 Firm:                               SoCal IP Law Group LLP
 Address:                            1332 Anacapa St., Suite 201, Santa Barbara, CA 93101
                                     310 N. Westlake Blvd., Suite 120, Westlake Village, CA 91362

 Telephone:                          (805) 230-1356
 Email:                              ssereboff@socalip.com


 Pro hac vice applicants who intend to                       ☐ Admission by Bar Examination
 become a member of the Utah State Bar,                      ☐ Admission by UBE Transfer
 please identify the type of admission are                   ☐ Motion/Reciprocal
 you seeking?

                                          BAR MEMBERSHIP

                      Jurisdiction                       Bar Number           Date of Admission
 California                                          156731                  1991




4813-6859-3875.1                                    1
      Case 2:20-cv-00859-TS-DAO Document 4-1 Filed 12/08/20 PageID.46 Page 2 of 2




 Have you ever been the subject of disciplinary action      ☐ Yes        ☒ No
 by any bar to which you have been admitted?

If yes, please explain:

 N/A




                   LIST ALL PRO HAC VICE ADMISSIONS TO THE DISTRICT OF UTAH

                       Case Name                        Case Number     Date of Admission
 N/A




 I certify that I am a member in good standing              ☒ Yes        ☐ No
 of all bars to which I have been admitted.

 I certify that I have read and will comply with            ☒ Yes        ☐ No
 the Utah Rules of Professional Conduct and
 the Utah Standards of Professionalism and
 Civility.

 I certify that the foregoing is true and correct           ☒ Yes        ☐ No
 and is subject to the penalty of perjury.



/s/ Steven C. Sereboff                                      12/3/2020
Signature                                                   Date




4813-6859-3875.1                                    2
